DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/093,863, filed on 10 November 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“normal-state data recorder…” in claims 1 and 3
b.	“determination section…” in claims 1-3
c.	“trigger-state data recorder…” in claims 1 and 3
d.	“timing recorder…” in claim 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations reciting a “normal-state data recorder”, “determination section”, “trigger-state data recorder” and “timing recorder”, the specification discloses a general purpose computer in Fig. 3, [0040] and [0046]-[0049] and an algorithm for transforming the general purpose computer to a special purpose computer in Figures 5-8 and the corresponding paragraphs, in the specification filed on 10 November 2020.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (US 20150220084 A1 and Kawai hereinafter).
Regarding Claim 1
Kawai teaches a robot device that controls a robot so as to repeat a predetermined action cyclically and records operation information indicating an operational status of the robot (see all Figs.; [0001], [0015], [0029] and [0037[), the robot device comprising:
a normal-state data recorder that records the operation information for one cycle during a normal operation of the robot (see Fig. 6, steps 201, 202, 205 and 206; [0015 "…a physical quantity acquisition section for acquiring physical quantities indicative of a state of a monitoring target device…"], [0030]-[0032], [0041]-[0042] and [0052]-[0053]);
a determination section that determines whether a predetermined trigger condition has occurred (see Fig. 6, step 203; [0015 "…an abnormality determination section for determining, in accordance with whether or not the physical quantities acquired by the physical quantity acquisition section fall within a predetermined range, whether or not there is an abnormality…] and [0043]-[0046]);
a trigger-state data recorder that records, if a determination is made that the trigger condition has occurred, the operation information at least at a point in time of occurrence of the trigger condition (see Fig. 6, steps 204 and 206 ; [0015 "…an abnormal waveform data generation section for, in a case where the abnormality determination section determines that there is an abnormality, generating abnormal waveform data indicative of a change over time in the physical quantities acquired during an abnormal waveform period containing at least a period from a point in time at which the abnormality determination section determines that there is an abnormality to a point in time at which a predetermined accumulation time elapsed..."], [0046]-[0051] and [0053]); and
a display that displays the operation information recorded in each of the normal-state data recorder and the trigger-state data recorder (see Figs. 2(A)-2(B), all; Fig. 6, step 207; Fig. 8, all; [0015 "…a reporting section for causing a display section to display an abnormal waveform indicated by the abnormal waveform data generated by the abnormal waveform data generation section…"], [0032]-[0034], [0053]-[0055] and [0062]).
The limitations requiring “normal-state data recorder”, “determination section”, “trigger-state data recorder” and “timing recorder” (see claim 2 below) have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 3 and 5-8 and the corresponding paragraphs) or equivalent structure for the “normal-state data recorder”, “determination section”, “trigger-state data recorder” and “timing recorder”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 1 above, and further in view of Bruns et al. (WO 2008095840 A1 and Bruns hereinafter) .
Regarding Claim 2
Kawai teaches the robot device of claim 1 (as discussed above in claim 1), 
further comprising:
a timing recorder that records a timing of occurrence of the trigger condition during an operation of the robot for one cycle (see "abnormality confirmation time" in [0046] and [0060]). 
Kawai is silent regarding wherein the determination section determines that the trigger condition occurs at a same timing as the timing of the occurrence of the trigger condition, in an operation of the robot for each of next and subsequent cycles.
Bruns teaches a vehicle device that controls a vehicle so as to repeat a predetermined action cyclically and records operation information indicating an operational status of the vehicle (see all Figs. and Page 3 in the attached reference WO_2008095840_A1), the vehicle device comprising:
a determination section that determines whether a predetermined trigger condition has occurred (see "error code" in Pages 3-4), 
wherein the determination section determines that the trigger condition occurs at a same timing as the timing of the occurrence of the trigger condition, in an operation of the robot for each of next and subsequent cycles (see Page 3 "Within the fault memory, the error code can assume two different states. When the malfunction occurs for the first time, the error code is given the status "Pending." If the malfunction is confirmed in a subsequent drive cycle, it receives the status "Confirmed". During an inspection or repair of the motor vehicle, the error memory, in particular the error codes, which are designated as "pending" and / or "confirmed", can be deleted." and Page 4, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Bruns to Kawai. That is, it would have been obvious to modify the robot device of Kawai to determine if the trigger condition occurs at a same timing as the timing of the occurrence of the trigger condition in an operation of the robot for each of next and subsequent cycles, as taught by Bruns. 
Bruns teaches giving a trigger condition a status of “Pending” when it occurs for the first time. If the same trigger condition occurs in a subsequent cycle, the status is changed to “Confirmed”. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot device of Kawai in order to attain the same results. 
Application of the known technique taught by Bruns to the robot device taught by Kawai would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot device, wherein the determination section determines that the trigger condition occurs at a same timing as the timing of the occurrence of the trigger condition, in an operation of the robot for each of next and subsequent cycles. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 1 above, and further in view of Aoyama (US 20010047504 A1 and Aoyama hereinafter).
Regarding Claim 3
Kawai teaches the robot device of claim 1 (as discussed above in claim 1), 
wherein the robot includes a plurality of machines (see Fig. 1,all; [0027]-[0030], especially [0029 "According to the monitoring device 20, the mold temperature controller 130 and the taking out robot 140 are monitoring target devices."]),
the normal-state data recorder records the operation information for one cycle during normal operations of the machines (see Fig. 6, steps 201, 202, 205 and 206; [0015 "…a physical quantity acquisition section for acquiring physical quantities indicative of a state of a monitoring target device…"], [0029]-[0032], [0041]-[0042] and [0052]-[0053]),
the determination section determines whether the trigger condition has occurred in at least one of the machines (see Fig. 6, step 203; [0015 "…an abnormality determination section for determining, in accordance with whether or not the physical quantities acquired by the physical quantity acquisition section fall within a predetermined range, whether or not there is an abnormality…], [0029] and [0043]-[0046]), and
the trigger-state data recorder records, if a determination is made that the trigger condition has occurred, the operation information at least at a point in time of occurrence of the trigger condition (see Fig. 6, steps 204 and 206 ; [0015 "…an abnormal waveform data generation section for, in a case where the abnormality determination section determines that there is an abnormality, generating abnormal waveform data indicative of a change over time in the physical quantities acquired during an abnormal waveform period containing at least a period from a point in time at which the abnormality determination section determines that there is an abnormality to a point in time at which a predetermined accumulation time elapsed..."], [0046]-[0051] and [0053]).
Although Kawai teaches a plurality of machines, where one of the machines is a robot, Kawai does not explicitly teach a plurality of robots.
Aoyama teaches a robot device that controls a robot so as to repeat a predetermined action cyclically and records operation information indicating an operational status of the robot (see all Figs.; [0016]-[0019]), the robot device comprising:
wherein the robot includes a plurality of robots (see Fig. 1, robots 2; [0016]-[0017]),
a normal-state data recorder that records the operation information for one cycle during normal operations of the robots (see [0019 " The aforementioned means of recording operation data 4 is used to continuously acquire and record operation data during the operation of the targets of maintenance, robots 2 and 2 • •, and at the same time, the aforementioned monitor cameras 5 and 5 • • are used to continuously film the operation status of robots 2 and 2 • •, said filmed images being recorded by means of recording visual data 6 and 6 • •..."]),
a determination section that determines whether a predetermined trigger condition has occurred in at least one of the robots (see [0019 "If any error occurs in either robot 2 or 2 • •, a request is immediately made to the advisor for instructions as to the recovery procedure."]), and
a trigger-state data recorder that records, if a determination is made that the trigger condition has occurred, the operation information at least at a point in time of occurrence of the trigger condition (see [0019 "The advisor, upon receiving said request, as step 1, first accesses the means of recording operation data 4 via the Internet N and Ethernet E from the central computer 7, and at the same time as collecting the operation data from robot 2 before and after the occurrence of the error, the advisor also accesses the means of recording visual data 6 and downloads, in the same manner, visual data of robot 2 before and after the occurrence of the error, replaying said data on screen."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Aoyama to Kawai. That is, it would have been obvious to modify the robot device of Kawai to record the operation information and to determine the trigger condition for a plurality of robots, as taught by Aoyama. 
Aoyama teaches a central robot device which detects errors and associated operation data of a plurality or robots in order to quickly analyze and resolve the errors. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot device of Kawai in order to attain the same results. 
Application of the known technique taught by Aoyama to the robot device taught by Kawai would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot device, wherein the robot includes a plurality of robots, the normal-state data recorder records the operation information for one cycle during normal operations of the robots, the determination section determines whether the trigger condition has occurred in at least one of the robots, and the trigger-state data recorder records, if a determination is made that the trigger condition has occurred, the operation information at least at a point in time of occurrence of the trigger condition. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664